                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT JAMES BINDER,            )
                                )
          Plaintiff,            )                       Case No. 1: 18-cv-00122 (Erie)
                                )
v.                              )                       UNITED STATES MAGISTRATE JUDGE
                                )                       RICHARD A. LANZILLO
CORRECTIONS OFFICER BAMAUR,     )
and WARDEN, ERIE COUNTY PRISON, )
                                )
          Defendants.           )                       MEMORANDUM OPINION ON MOTION
                                )                       TO DISMISS
                                )

I.        Introduction and Procedural History

          Plaintiff Robert James Binder initiated this civil rights action pro se pursuant to 42

U.S.C. § 1983 by filing a Motion for Leave to Proceed In Forma Pauperis on November 28, 2016

in the United States District Court for the Eastern District of Pennsylvania. ECF No. 1. Binder’s

motion was granted on January 10, 2017 (ECF No. 4) and his Complaint was docketed the same

day. ECF No. 5. Binder filed an Amended Complaint (ECF No. 8) on March 28, 2017.

Defendants moved to dismiss pursuant to Fed. R. Civ. P. 12(b)(3) and 12(b)(6). ECF No. 5. The

motion was granted insofar as the case was transferred to this District on March 27, 2018. ECF

No. 19.

          Presently pending before the Court is the Defendants’ renewed Motion to Dismiss for

failure to state a claim pursuant to Federal Rule of Civil Procedure 12(b)(6). ECF No. 25.

Binder has filed a Response in opposition. ECF No. 28. On September 25, 2018, this matter

was reassigned from United States Magistrate Judge (now United States District Judge) Susan

Paradise Baxter to the undersigned. For the reasons set forth below, Defendants’ motion will be

GRANTED.



                                                    1
II.      Factual Background

         Binder’s pro se Amended Complaint seeks damages for injuries he suffered when he fell

out of the top bunkbed while incarcerated in the Erie County Prison. ECF No. 8 at 3.1 He has

sued Corrections Officer Bambaur and the Warden. According to his Amended Complaint,

Binder was arrested in Erie, Pennsylvania on December 5, 2015. Id. at 12. During intake with a

prison nurse, Binder requested he be given a bottom bunkbed due to a prior knee injury and his

alcohol detoxification. Id. This request was originally granted. Id. But after a few days, a

corrections officer ordered Binder to use a top bunkbed. Id. In mid-December 2015, Binder fell

out of the top bunkbed and sustained serious injuries. Id. Binder was transferred from the Erie

County Prison to the Berks County Prison in Leesport, Pennsylvania on January 22, 2016. Id.

See also ECF No. 19, at 1 n.1.

         Binder alleges that Bambaur “was negligent by not verifying [his] need for bottom bunk

status or sending [him] to medical to verify the need,” and the Warden “was negligent in not

establishing policies regarding bottom bunk status consistent with inmate safety.” Id. at 1.

III.     Exhaustion of Administrative Remedies

         The Defendants argue that their motion to dismiss should be granted because Binder

failed to comply with the exhaustion requirement of the Prison Litigation Reform Act (“PLRA”),

42 U.S.C. § 1997e(a), which requires prisoners, as that term is defined in the statute, to exhaust


1
  Pro se pleadings, “however inartfully pleaded,” must be held to “less stringent standards than formal pleadings
drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, 520–21 (1972). If the court can reasonably read pleadings to
state a valid claim on which the litigant could prevail, it should do so despite failure to cite proper legal authority,
confusion of legal theories, poor syntax and sentence construction, or litigant’s unfamiliarity with pleading
requirements. Boag v. MacDougall, 454 U.S. 364 (1982); United States ex rel. Montgomery v. Brierley, 414 F.2d
552, 555 (3d Cir. 1969) (petition prepared by a prisoner may be inartfully drawn and should be read “with measure
of tolerance”). Under our liberal pleading rules, a district court should construe all allegations in a complaint in
favor of the complainant. Gibbs v. Roman, 116 F.3d 83 (3d Cir. 1997), overruled on other grounds by Abdul-Akbar
v. McKelvie, 239 F.3d 307, 311 (3d Cir. 2001); see e.g., Nami v. Fauver, 82 F.3d 63, 65 (3d Cir. 1996) (discussing
Fed. R. Civ. P. 12(b)(6) standard); Markowitz v. Ne. Land Co., 906 F.2d 100, 103 (3d Cir. 1990) (same). Because
Plaintiff is a pro se litigant, this Court may consider facts and make inferences when appropriate.

                                                           2
their administrative remedies prior to filing suit under 42 U.S.C. § 1983 with respect to prison

conditions. Specifically, the PLRA provides:

               No action shall be brought with respect to prison conditions under
               section 1983 of this title by a prisoner confined in jail, prison, or
               other correctional facility until such administrative remedies as are
               available are exhausted.

Id. The United States Supreme Court has held “that the PLRA’s exhaustion requirement applies

to all inmate suits about prison life, whether they involve general circumstances or particular

episodes.” Porter v. Nussle, 534 U.S. 516 (2002). Furthermore, exhaustion is mandatory and no

case may be brought until the inmate-plaintiff has exhausted all available administrative

remedies. See Booth v. Churner, 532 U.S. 731, 739 (2001). Federal courts are barred from

hearing a claim if a plaintiff has failed to exhaust all the available remedies prior to filing the

action. See Nyhuis v. Reno, 204 F.3d 65, 73 (3d Cir. 2000) (by using language “no action shall

be brought,” Congress has “clearly required exhaustion”).

       The PLRA also mandates that inmates “properly” exhaust their administrative remedies

before filing suit in federal court. Woodford v. Ngo, 548 U.S. 81, 93 (2006). Proper exhaustion

requires the prisoner to identify the issue or claim and future defendant in the operative

grievance or else the grievance is procedurally defective as to that issue, claim or future

defendant. See Spruill v. Gillis, 372 F.3d 218, 234 (3d Cir. 2004). Additionally, “[p]roper

exhaustion demands compliance with an agency’s deadlines and other critical procedural rules.”

Woodford, 548 U.S. at 90-91. Such requirements “eliminate unwarranted federal-court

interference with the administration of prisons, and thus seek[ ] to ‘affor[d] corrections officials

time and opportunity to address complaints internally before allowing the initiation of a federal

case.’” Id. at 93 (quoting Porter, 534 U.S. at 525).




                                                   3
         Importantly, the exhaustion requirement may not be satisfied “by filing an untimely or

otherwise procedurally defective . . . appeal.” Id. at 83; see also Spruill, 372 F.3d at 228-29

(utilizing a procedural default analysis to reach the same conclusion). Courts have concluded

that inmates who fail to fully, or timely, complete the prison grievance process are barred from

subsequently litigating claims in federal courts. See, e.g., Booth, 206 F.3d 289; Bolla v.

Strickland, 304 Fed. Appx. 22 (3d Cir. 2008); Jetter v. Beard, 183 Fed. Appx. 178 (3d Cir.

2006).

         No analysis of exhaustion may be made absent an understanding of the administrative

process available to state inmates. “Compliance with prison grievance procedures, therefore, is

all that is required by the PLRA to ‘properly exhaust.’ The level of detail necessary in a

grievance to comply with the grievance procedures will vary from system to system and claim to

claim, but it is the prison’s requirement, and not the PLRA, that define the boundaries of proper

exhaustion.” Jones v. Bock, 549 U.S. 199, 218 (2007).

         The Erie County Prison’s Grievance procedures, as set forth in the Inmate’s Handbook,

provide as follows:

                GRIEVANCES

                The Inmate Grievance Procedure is an internal administrative
                method for the resolution of formal complaints and the
                identification of potentially problematic management areas. It is
                designed to supplement, not replace, the informal communication
                process or disciplinary procedures as described in this handbook. If
                you feel you have a complaint but are unsure of how to proceed we
                request that you first attempt to resolve your concerns with a
                housing unit officer or other appropriate staff member. The officer
                or staff member may be able to address and/or resolve the
                situation, concern, or complaint to your satisfaction before it
                becomes a larger issue.

                Not every complaint is a grievance. A grievance must meet the
                guidelines established and be submitted according to the

                                                 4
procedures below. A grievance may not be filed simply because
you disagree with a staff member’s decision or instructions.
Formal grievances and less formal incidents, problems, or
complaints which do not meet the grievance guidelines below
should first be brought to the appropriate staff in an attempt to
informally resolve. The processing and handling of formal internal
grievances is the mechanism through which you may seek formal
review of a grievance which relates to any aspect of your
imprisonment if less formal communication procedures have not
resolved the matter and the grievance is submitted according to the
guidelines and procedures listed below.

Grievance Guidelines

A grievance may be filed to:

Report an alleged violation of civil, constitutional or statutory
right;
Report an alleged violation of prison policy;
Report an alleged criminal or prohibited act by a staff member;
Report an alleged condition existing within the prison that creates
an unsafe or unsanitary;
living condition;
To appeal a decision by the disciplinary hearing officer;

Steps of the Grievance Procedure

Filing of Grievance:

An inmate may file a grievance only for himself. However, an
inmate may assist another inmate in filing of grievance.
Only one (1) grievance may be filed relating to a single incident or
item of concern.
An inmate may withdraw a previously filed grievance at any time.
No staff member may retaliate against an inmate filing or
withdrawing a grievance.

Initiation of Grievance:

Once an inmate initiates the grievance process, review of the
grievance shall occur automatically without interference by
administrators or employees of the Erie County Department of
Corrections.

Forms: Inmates should first attempt to verbally resolve grievances,
incidents, problems, or complaints through their housing unit staff.

                                 5
If the problem cannot be resolved informally, the inmate may file a
standard written grievance within fifteen (15) days after
the potentially grievable event has occurred. The grievance should
be filed with the inmate's counselor first on a form provided for
that purpose. The forms are available in each housing unit (See
Grievance Form).

Initial Processing

Grievance forms will be accepted by the inmate's counselor. The
initial counselor who receives the grievance shall review the
grievance and/or record:

l.     An assigned grievance number, date and time of
       occurrence, the grievance type (name of complaint),
       response due date.
2.     Determine whether the grievance: states an emergency
       situation, or is inappropriately filed, or should be processed
       within normal guidelines as stated herein
3.     The counselor will note one of the above on the grievance
       from and submit the typed copy to the Deputy Warden for
       review. (If an emergency situation is declared by the
       grievant but it is not determined as such by the inmate’s
       counselor and unit/zone manager, the grievance will be
       processed within the time limits indicated in this policy.
       Should the inmate’s counselor or a unit/zone manager
       determine an emergency situation does exist, the grievance
       will be immediately forwarded to the Shift O.I.C. who will
       immediately notify the grievant and advise what action is
       being taken).
4.     The counselor will submit the original white copy to the
       Deputy Warden and return the original yellow copy to the
       inmate.
5.     The Deputy Warden will review/investigate the grievance
       and upon completion will record the findings after an
       investigation, return any inappropriately filed grievances
       or one that cites a nongrievable issue to the inmate with an
       explanation for its return.

Initial Decision

Within twenty (20) days after filing (or less, if required in
emergency situations only) every grievant shall receive a written
response to his or her grievance signed by a designated staff




                                 6
               member. In cases where a longer period of time is required for a
               response or for resolution of the problem, the grievant shall be
               notified of the reason for the delay.

               Appeal

               Expeditious processing of grievances at each level of decision-
               making is essential.
               Responses shall be made within the fixed lime limits as stated at
               each level of decision.
               If after being responded to by the Deputy Warden, the inmate is
               not satisfied, he or she may appeal within live (5) working days to
               the Warden who will attempt to resolve the matter or assign a staff
               member lo do so. The Warden shall make a determination on the
               appeal and will reply to the inmate within. ten (10) working days.
               The Warden's decision will be final.
               The exception to this will be in disciplinary cases. The reply will
               be in writing from a Shift Captain to the inmate and will either
               uphold the previous decision or state specific reasons for not
               upholding the decision. An appeal may be filed to the Deputy
               Warden of Security.
               The decision of the Deputy Warden of Security will be final.

ECF No. 25-3, at 4-6.

       Defendants ask that the Court consider an affidavit of the Deputy Warden of the Erie

County Prison in deciding their motion to dismiss. The affidavit has been filed as an exhibit in

support of the motion to dismiss and, as such, is a matter outside of the pleadings. See ECF No.

25-2. In such cases, where the Court receives matters outside the pleadings in support of a

potentially dispositive motion, a court may convert a motion to dismiss into a motion for

summary judgment. Rule 12(d) of the Federal Rules of Civil Procedure specifically provides for

such conversion as follows:

               If, on a motion ... to dismiss for failure of the pleading to state a
               claim upon which relief can be granted, matters outside the
               pleading are presented to and not excluded by the court, the motion
               shall be treated as one for summary judgment and disposed of as
               provided for in Rule 56, and all parties shall be given reasonable
               opportunity to present all material made pertinent to such a motion
               by Rule 56.

                                                7
These requirements ensure “that the motion is governed by the rule specifically designed for the

fair resolution of the parties’ competing interests at a particular state of the litigation.” Payne v.

Kabilko, 2018 WL 2771583, at *2 (M.S. Pa. Apr. 17, 2018) (citing Global Network

Communications, Inc. v. City of N.Y., 458 F.3d 150, 155 (2d Cir. 2006)).

       Moreover, a district court must provide sufficient notice of the conversion and allow the

parties a reasonable opportunity to submit materials to support or oppose summary judgment.

Hilfirty v. Shipman, 91 F.3d 573, 578 (3d Cir. 1996) (quoting Rose v. Bartle, 871 F.2d 331, 342

(3d Cir. 1989)). Such notice must be unambiguous, it must “fairly apprise” the parties of the

court’s intent to convert the motion to dismiss to a motion for summary judgment, and it should

be expressly provided by the court. In Re Rockefeller Ctr. Prop., Inc. Sec. Litig., 184 F.3d 280,

288 (3d Cir. 1999). Here, the Court provided such notice to all parties. See ECF No. 27.

Therefore, this motion is now ripe for consideration as a motion for summary judgment.

       Rule 56 of the Federal Rules of Civil Procedure governs motions for summary judgment

and provides that “[t]he court shall grant summary judgment if the movant shows that there is no

genuine issue as to any material fact and that the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56 (a). When applying this standard, the court must examine the factual

record and reasonable inferences therefrom in the light most favorable to the party opposing

summary judgment. Alexander v. Campbell, 2014 WL 655500 at *3 (W.D. Pa. Feb. 20, 2014)

(citing Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)). The

moving party has the initial burden of proving to the district court the absence of evidence

supporting the non-moving party's claims. Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986);

Andreoli v. Gates, 482 F.3d 641, 647 (3d Cir. 2007); UPMC Health System v. Metropolitan Life

Ins. Co., 391 F.3d 497, 502 (3d Cir. 2004). The burden then shifts to the nonmovant to come



                                                   8
forward with specific facts showing a genuine issue for trial. Fed. R. Civ. P. 56(e); Williams v.

Borough of West Chester, Pa., 891 F.2d 458, 460–461 (3d Cir. 1989) (the nonmovant must

present affirmative evidence-more than a scintilla but less than a preponderance-which supports

each element of his claim to defeat a properly presented motion for summary judgment). The

non-moving party must go beyond the pleadings and show specific facts by affidavit or by

information contained in the filed documents (i.e., depositions, answers to interrogatories and

admissions) to meet his burden of proving elements essential to his claim. Celotex, 477 U.S. at

322. See also Saldana v. Kmart Corp., 260 F.3d 228, 232 (3d Cir. 2001). The non-moving party

“must present more than just bare assertions, conclusory allegations or suspicions to show the

existence of a genuine issue.” Garcia v. Kimmell, 2010 WL 2089639, at *1 (3d Cir. 2010)

(quoting Podobnik v. U.S. Postal Serv., 409 F.3d 584, 594 (3d Cir. 2005)). When considering a

motion for summary judgment, the Court is not permitted to weigh the evidence or to make

credibility determinations but is limited to deciding whether there are any disputed issues and, if

there are, whether they are both genuine and material. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 255 (1986).

         In support of their argument that Binder has failed to exhaust his administrative

remedies, Defendants have submitted an Affidavit of Deputy Warden Michael Holman. ECF

No. 25-2. Holman declares, in pertinent part:

               3.      I have reviewed the prison records of Robert James Binder
                       with respect to his commitment at the Erie County Prison
                       beginning on or about December 4, 2015 through
                       January 21, 2015.

               8.      Attached to the Defendant’s Motion to Dismiss in the
                       above captioned matter are the cover page, index and pages
                       41-43 of the Erie County Prison Inmate Handbook (2012)
                       which explains the prison’s grievance procedure.



                                                 9
               9.      The Prisoner’s grievance procedure states in pertinent part:

                               i.     A grievance may be filed to:
                               ii.    Report an alleged violation of civil,
                                      constitutional, or statutory right.
                               iii.   Report an alleged violation of prison policy.
                               iv.    Report an alleged criminal or prohibited act
                                      by a staff member.
                               v.     Report an alleged condition existing within
                                      the prison that creates an unsafe or
                                      unsanitary living condition.
                               vi.    To appeal a decision by the disciplinary
                                      hearing officer.

               10.     Robert James Binder was familiar with the prison’s
                       grievance procedure and was given a copy of the Erie
                       County Inmate Handbook shortly after his commitment.

               19.     Inmate Bender [sic] did not file a grievance at the
                       conclusion of his original Special Needs Medical
                       Treatment Plan on December 10, 2015 nor did he file a
                       grievance as a result of the December 17, 2015 fall from
                       the top bunk.

ECF No. 25-2, at ¶¶ 3. 8-10, 19.

       At the outset, the Court observes that Binder was not transferred to the Berks County

Prison until January 22, 2016. That gave Binder more than a month after his fall to avail himself

of Erie County Prison’s grievance procedures. Further, Binder has not filed anything to contest

or contradict Holman’s affidavit, despite being provided with an opportunity to do so. He does

make the unsupported allegation in his Complaint that he filed a grievance on December 10,

2016, which his “fiancé has a copy of.” ECF No. 8, at 14. This apparently is a reference to the

grievance Binder alleges he filed regarding his bunk status, not his fall. See ECF No. 8, at 4.

But he has not supplemented the record with a copy of this grievance. Moreover, there is no

evidence in the record, nor even any allegation by Binder that he filed a grievance regarding his

actual fall from the top bunkbed and the injuries he suffered as a result.



                                                 10
       The Amended Complaint also contradicts itself. Although Binder’s Amended Complaint

states that he filed a grievance on December 10, 2015, about his bunk status, it later states that he

did not file a grievance but instead “talked to . . . CO Bambaur.” Id. at 4-5. In his response to

the Renewed Motion to Dismiss, Binder further states that he “filed two grievances regarding

Officer Bambaur moving the Plaintiff to the top bunk . . . [and] the grievances were answered.”

ECF No. 28, at 1-2. These are but bare assertions, devoid of any further facts or evidence which

would call Holman’s affidavit into question so as to create a genuine issue of material fact. See,

e.g., Day v. A.T. Santaniello, 2015 WL 7306447, at *4 (E.D.N.C. Nov. 19, 2015). In short,

Binder has not supplemented the record with any documentary evidence supporting his claim

that he filed a grievance, “as he must do in order to defeat a well-supported motion for summary

judgment.” Woodward v. Bradford Area Regional Medical Center, 2018 WL 1456500 at *6

(W.D. Pa. March 23, 2018) (citation omitted). Thus, he failed to exhaust his administrative

remedies.

IV.    Conclusion

       Therefore, the Court concludes that Binder has failed to exhaust his administrative

remedies with regard to his claims brought in the Amended Complaint. Accordingly, summary

judgment will be GRANTED in favor of the Defendants. A final judgment will therefore be

entered in favor of Defendants and against Plaintiff Binder by separate Order in accordance with

Rule 58 of the Federal Rules of Civil Procedure. Because the Court has determined that Binder

failed to exhaust his administrative remedies, it is unnecessary to review the remaining




                                                 11
arguments Defendants raise in their Motion to Dismiss.

       An appropriate order will follow.




                                                         /s/ Richard A. Lanzillo
                                                         RICHARD A. LANZILLO
                                                         United States Magistrate Judge


Entered this 13th day of December, 2018.




                                              12
